DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on May 24, 2021 in which claims 1-2, 6-9, 14-17, and 19 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to SPATIAL IDENTIFICATION OF ASSETS USING N-DIMENSIONAL ASSET IDENTIFIERS.  The closest prior arts Rutschman; Phillip; et al. (US 2018/0239948) and further in view of JENKINS; Barry L. (2015/0269770) either singularly or in combination, fail to anticipate or render obvious the recited features “A method of assigning an n-dimensional asset identifier to an asset comprising: determining a position of the asset in n dimensions (n > 3), wherein the position is based at least on the center of mass of the asset’s modeled geometry; determining an extent for each of the n dimensions, wherein each extent is measured from the center of mass to a surface of an n-dimensional bounding polytope containing the asset; and
encoding the position and the extents of the asset into a single, non-opaque, code string capable of being stored that can be stored on computer-readable media referencing the position and extents to a grid reference system having n-dimensions. 
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-2, 6-9, 14-17, and 19 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Klein (US 2006/0293840) relates to Airspace partitioning, specifically by observing an area of interest and may be overlaid with a grid such as a hexagonal grid.
	Biess et al (US 9,280,899) relates to Dynamic safety shields for situation assessment and decision making in collision avoidance tasks, specifically by observing an planning an area of potential threats in a vehicle collision and makes a determination by an action grid, by measuring or aborting trajectory planning.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158